Title: To Thomas Jefferson from Gerard T. Hopkins, 9 November 1807
From: Hopkins, Gerard T.
To: Jefferson, Thomas


                                                
                            To Thomas Jefferson, President of 
                        
                        the United States.
                            Baltimore 11th mo. 9th. 1807.
                        

                        We the representatives of the Yearly Meeting of Friends, for the Western Shore of Maryland, the adjacent parts of Pennsylvania and Virginia, and the State of Ohio; being convened in the City of Baltimore, on those concerns which relate to our Society, apprehend that we feel our minds engaged to address thee, on behalf of ourselves, and the religious Society which we represent.
                  Permit us to say, that whilst we desire to be preserved from intermedling with the policy of these Governments, under which we live, we believe it to be our indispensable duty, consistently with that Christian obligation, in relation to Governments; to “lead a quiet and peaceable life under them, in all godliness and honesty.”
                  We feel gratitude to the Sovereign Ruler of the Universe, in that he hath influenced the Councils of the General Government of our country, to decide upon several important subjects, agreeably to the principles of eternal justice and right.
                  Amongst the most prominent of these acts which claim our approbation, we are induced to notice, the evidence of thy efforts, to preserve our country from the calamities and ravages of War, by cultivating a disposition, and pursuing a conduct, marked with conciliation and friendship, towards all Nations with whom we have intercourse; thereby avoiding those grounds of dissension, which are often the sources, from whence this desolating scourge has its origin, to the reproach of Christianity. For as we are firmly persuaded of its obligation, as a religious principle, so it is our fervent desire, in regard to all men, that even the smallest germ of enmity, may be eradicated. And our ardent prayer to the Father of the Universe is, that thro the overruling order of his Providence, the hearts, and understandings, of his erring and contending creatures, may be illuminated, so to behold the excellency of brotherly affection, as to become willing to admit the spirit of universal reconciliation.
                  We are also bound to acknowledge, those philanthropic exertions, which have been used, to ameliorate the condition of the Indian Natives, by introducing amongst them a knowledge of agriculture, and of some of the mechanic arts. We sincerely congratulate thee on their progress in civilization, and the very encouraging prospect, abundantly evinced, that this truly benevolent and laudable undertaking, will ultimately be crowned with the desired success—an undertaking which, whilst it increasingly obviates the wretchedness of their former condition, converts them from dangerous neighbours, to valuable friends.
                  But, there remains a subject inexpressibly dear to our hearts, which has particularly engaged our feelings. We rejoice in the prospect of a termination to the wrongs of Africa, and that a traffic, heretofore legalised in a district of our country, in its nature, abhorrent to every just and tender sentiment, and reproachful to humanity, to say nothing of Christian principles, is interdicted by our Government. For the exertion of thy influence, united with the National Legislature (may we not say) to relieve our country from the complicated evils, attendant upon this cruel and inhuman trade, we are engaged, thro this medium, to testify our warmest approbation.
                  And may the future Councils of our country, yield to the influence of Him, who is called “Wonderful, Counsellor, The Mighty God, The Everlasting Father, The Prince of Peace”; so that the exercise of additional acts of justice and mercy, towards this greatly oppressed part of the Human Family, may utterly remove the cries of Oppression, from this highly favoured land.
                  With sentiments of respect, due from us, to those, who, in the ordering of Divine Providence, are set over us, we are thy friends.
                  Signed on behalf of the Meeting by 
                        
                            Gerard T. Hopkins Clk.
                        
                    